EXHIBIT 10.10


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.


SENIOR
DEED OF TRUST (WITH SECURITY AGREEMENT,
ASSIGNMENT OF RENTS, AND FINANCING STATEMENT)
 
THE STATE OF TEXAS
§
     
KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF ECTOR
§
 



THIS SENIOR DEED OF TRUST (WITH SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
FINANCING STATEMENT) (as the same may from time to time be extended, renewed or
modified, this “Deed of Trust”), made as of this 31st day of October, 2007, by
FORSTER TOOL & SUPPLY, INC., a Nevada corporation, whose address is 2425
Fountainview Drive, Suite 305, Houston, Texas 77057 (hereinafter called
“Grantor”, whether one or more), to ROXANNE CORT, whose address is 2425
Fountainview Drive, Suite 305, Houston, Texas 77057 as Trustee, and all
substitute trustees hereunder (all of whom are hereinafter called “Trustee”),
for the benefit of FIRST SECURITY BANK (hereinafter called “Beneficiary”), whose
address is 314 N. Spring, Searcy, Arkansas 72143, Attn: Frank Faust, Senior Vice
President, solely in its capacity as trustee and collateral agent under and
pursuant to that certain Senior Note Indenture dated of even date hereof by and
between FORSTER DRILLING CORPORATION, a Nevada corporation, whose address is
2425 Fountainview Drive, Suite 305, Houston, Texas 77057 (hereinafter called
“Obligor”) and Beneficiary (said Senior Note Indenture, together with any
supplements or amendments thereto and any renewals, extensions, or replacements
thereof, is hereinafter referred to as the “Indenture”).


WITNESSETH:


WHEREAS, the Indenture requires, among other things, that Grantor shall have
executed and delivered to Beneficiary this Deed of Trust to secure Obligor’s
obligations to Beneficiary and the holders of the notes to be issued under the
Indenture in the collective amount of $4,805,000.00 (individually, a “Note”, and
collectively, the “Notes”) in the manner set forth herein; and


WHEREAS, Obligor and Beneficiary, together with BANK OF THE OZARKS, have entered
into an Intercreditor Agreement (the “Intercreditor Agreement”) of even date
herewith and all provisions herein are subject to such Intercreditor Agreement.

1

--------------------------------------------------------------------------------




NOW, THEREFORE, for and in consideration of the indebtedness described herein,
and for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt of which is hereby acknowledged and confessed, and
for the benefits conferred to Grantor directly or indirectly, the undersigned
Grantor has GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does
GRANT, BARGAIN, SELL and CONVEY, IN TRUST, unto ROXANNE CORT, as Trustee, all
and singular the property hereinafter described, situated in the County of Ector
and the State of Texas, to-wit:


Lots Four (4) through Nine (9), inclusive, Block One (1), Southeast Industrial
Sites, an Addition to the City of Odessa, Ector County, Texas according to the
map or plat thereof of record in Volume 3, Page 109, Plat Records, Ector County,
Texas;


together with (a) all rights, title, interests, estates, reversions and
remainders owned and to be owned by Grantor in and to the above described
premises and in and to the properties covered hereby and all lands owned or to
be owned by Grantor next or adjacent to any land herein described or herein
mentioned; (b) all buildings and improvements now or hereafter located on the
lands described or mentioned; (c) all rights, titles and interests now owned or
hereafter acquired by Grantor in and to all easements, streets and rights-of-way
of every kind and nature adjoining the said lands, and all public or private
utility connections thereto, and all appurtenances, servitudes, rights, ways,
privileges and prescriptions thereunto; (d) all fixtures that are now owned or
hereafter acquired by Grantor and now or hereafter affixed to, or located on,
the above described real estate and used or usable for any present or future
operation of any building or buildings now or hereafter located on said lands;
(e) all permits, licenses, franchises, certificates, utility commitments and/or
reservations, wastewater capacity reservations and other rights and privileges
obtained in connection with the property described herein; (f) all rights,
titles and interests of Grantor in and to all timber to be cut, or crops to be
harvested, from the real estate covered hereby and all minerals in, under, and
upon, produced and to be produced from said real estate; and without limitation
of the foregoing, any and all rights, rents, revenues, benefits, leases,
contracts, accounts, general intangibles, money, instruments, documents,
tenements, hereditaments and appurtenances now or hereafter owned by Grantor and
appertaining to, generated from, arising out of or belonging to the
above-described properties or any part thereof (all of the aforesaid being
hereinafter sometimes called the “Mortgaged Property”).


TO HAVE AND TO HOLD the Mortgaged Property unto Trustee and Trustee’s assigns,
forever, and Grantor does hereby bind Grantor, its respective heirs, legal
representatives, successors and assigns, to warrant and forever defend the
Mortgaged Property unto Trustee, Trustee’s successors and assigns, forever,
against the claim or claims of all persons whomsoever claiming or to claim the
same, or any part thereof.

2

--------------------------------------------------------------------------------




This conveyance is made in trust, however, to secure and enforce the payment and
performance of the “Secured Obligations”, as hereinafter defined. “Secured
Obligations” shall mean, collectively, (a) all liabilities, obligations and
indebtedness (whether actual or contingent, whether owed jointly or severally,
whether for the payment of money and, if for the payment of money, whether for
principal, interest, premium, fees, expenses or otherwise) now existing or
hereafter incurred of Obligor to Beneficiary or the holders of Notes under the
Notes, this Deed of Trust, that certain Subordinated Deed of Trust dated of even
date by and between Obligor, Grantor and Beneficiary, as the same may be
amended, modified or supplemented from time to time, together with any and all
extensions, renewals, refinancings or refundings thereof in whole or in part,
(b) all other liabilities, obligations and indebtedness (whether actual or
contingent, whether owed jointly or severally, whether for the payment of money
and, if for the payment of money, whether for principal, interest, premium,
fees, expenses or otherwise) of Obligor, Grantor or any of their subsidiaries to
Beneficiary or the holders of Notes now existing or hereafter incurred, whether
under other financing arrangements whether related to the Notes, whether
contemplated by Beneficiary or the holders of Notes or Obligor or Grantor at the
date hereof and whether direct, indirect, matured or contingent, joint or
several, or otherwise, together with any and all extensions, renewals,
refinancings or refundings thereof in whole or in part, (c) all costs and
expenses (including, without limitation, to the extent permitted by law,
reasonable attorneys’ fees and other legal expenses) incurred by Beneficiary in
the enforcement and collection of any of the liabilities, obligations or
indebtedness referred to in clause (a) or (b) above, and (d) all payments and
advances made by Beneficiary for the maintenance, preservation, protection or
enforcement of, or realization upon, any property or assets now or hereafter
made subject to any lien granted pursuant to the Indenture or pursuant to any
agreement, instrument or note relating to any of the Secured Obligations
(including, without limitation, advances for taxes, insurance, storage,
transportation, repairs and the like).
 
This Deed of Trust shall secure, in addition to the Secured Obligations, all
funds hereafter advanced by Beneficiary to or for the benefit of Grantor or
Obligor, as contemplated by any covenant or provision herein contained or for
any other purpose, whatever kind or character, owing or which may hereafter
become owing by Grantor or Obligor to Beneficiary, it being contemplated that
Grantor or Obligor may hereafter become indebted to Beneficiary in further sum
or sums (all of the aforesaid, including all Secured Obligations, being
hereinafter sometimes called “the Indebtedness”). This Deed of Trust shall also
secure all renewals, rearrangements, extensions and enlargements of any of the
Indebtedness.


FOR TEN DOLLARS ($10.00) AND OTHER GOOD AND VALUABLE CONSIDERATION, the receipt
and sufficiency of which are hereby acknowledged and confessed, Grantor has
GRANTED, BARGAINED, SOLD, ASSIGNED and CONVEYED, and by these presents does
GRANT, BARGAIN, SELL, ASSIGN and CONVEY absolutely unto Beneficiary, any and all
rents, revenues, income, proceeds, profits, security and other benefits paid or
payable by parties for the use, lease, license, operation or other enjoyment of
the Mortgaged Property (herein collectively called “Rents”), subject only to the
hereinafter described license, TO HAVE AND TO HOLD unto Beneficiary forever, and
Grantor does hereby bind Grantor, its respective heirs, legal representatives,
successors and assigns to warrant and forever defend the title to the Rents unto
Beneficiary against every person whomsoever lawfully claiming or to claim the
same, or any part thereof. Grantor represents and warrants that Grantor has not
previously assigned or pledged, and will not hereafter assign or pledge, all or
any portion of the Rents. Beneficiary hereby grants Grantor a limited license to
exercise and enjoy all incidences of ownership of the Rents, including without
limitation the right to collect, demand, sue for, attach, levy; recover and
receive the Rents Grantor hereby agrees to receive all Rents and hold the same
as a trust fund to be applied first to the payment of the Note, second to the
payment of all taxes, insurance premiums, utility expenses of the Mortgaged
Property, as same become due, and finally, Grantor may use the balance of the
Rents collected in any manner not inconsistent with this Deed of Trust. So long
as the license is in effect, Grantor (a) shall comply with its obligations under
all leases of all or portions of the Mortgaged Property, (b) shall maintain each
of such leases in full force and effect during the term thereof, (c) shall, upon
Beneficiary’s request, deliver to each tenant under such leases a notice of this
assignment of Rents in a form acceptable to Beneficiary, (d) shall deliver
Beneficiary true and correct copies of such leases, and (e) shall not anticipate
or collect any Rents more than thirty (30) days in advance of the time when the
same become due under the terms of the leases.

3

--------------------------------------------------------------------------------




Upon the occurrence and continuation of an Event of Default, the hereinabove
described license shall immediately terminate without any action being required
of Beneficiary, and any and all tenants are hereby authorized by Grantor, upon
written notice to such tenants by Beneficiary, to make future payments of Rents
to Beneficiary without further consent of Grantor. Thereafter, Beneficiary shall
have the exclusive right, power and authority to collect the Rents, regardless
of whether a foreclosure sale of the remainder of the Mortgaged Property has
occurred under this Deed of Trust, or whether Beneficiary has taken possession
of the remainder of the Mortgaged Property or attempted to do any of the same.


Neither the acceptance by Beneficiary of this assignment of Rents, nor the
granting of any other right, power, privilege or authority herein concerning the
Rents, nor the exercise of any of the aforesaid, shall (a) prior to the actual
taking of physical possession and operational control of the Mortgaged Property
by Beneficiary, be deemed to constitute Beneficiary as a “mortgagee in
possession”, or (b) at any time thereafter, obligate Beneficiary (i) to appear
in or defend any action or proceeding relating to the Rents or the remainder of
the Mortgaged Property, (ii) to take any action hereunder, (iii) to expend any
money or incur any expenses or perform or discharge any obligation, duty or
liability with respect to any lease, (iv) to assume any obligation or
responsibility for any deposits which are not physically delivered to
Beneficiary, or (v) for any injury or damage to person or property sustained in
or about the Mortgaged Property.


Upon the payment in full of the Indebtedness secured by this Deed of Trust,
Beneficiary agrees to re-assign the Rents to Grantor.


In order to better secure payment of the Indebtedness, and to secure performance
of Grantor’ covenants and agreements set forth herein, Grantor does hereby
jointly and severally covenant and agree with Beneficiary and with Trustee and
represent and warrant to Beneficiary and Trustee as follows:
 
4

--------------------------------------------------------------------------------


 
1.  Title of Grantor; Legal Existence; Compliance with Laws. Grantor represents
and warrants that it has good and indefeasible title in fee simple to the above
described land and the improvements thereon, that the Mortgaged Property is free
from encumbrance superior to the liens and security interests hereby created,
unless otherwise herein provided, and that Grantor has full right and authority
to make this conveyance. Grantor agrees to maintain and preserve its legal
existence and all related rights, franchises and privileges. Grantor shall at
all times comply with and perform all obligations under any applicable laws,
statutes, regulations or ordinances relating to the Mortgaged Property and
Grantor’s use and operation thereof, to the Grantor’s knowledge. Grantor will
defend, at their own cost and expense, indemnify and hold Beneficiary harmless
from and against, any action, proceeding, claim, liability or damages arising
from, in connection with, or in any way affecting or related to, the Mortgaged
Property or any breach, default or noncompliance with any legal requirement
(including, without limitation, any applicable laws pertaining to health or the
environment), and all costs and expenses incurred by Beneficiary in protecting
its interest hereunder or defending itself in such an event (including all court
costs and attorneys’ fees) shall be borne by Grantor.
 
2.  Insurance. Grantor shall keep all buildings and other property covered by
this Deed of Trust insured against fire and lightning with extended coverage and
against such other risks as Beneficiary may require, all in amounts approved by
Beneficiary not exceeding 100% of the full insurable value, such insurance to be
written in form and with companies approved by Beneficiary, with loss made
payable to Beneficiary pursuant to the Texas Standard Mortgagee Clause, without
contribution, and shall deliver the policies of insurance to Beneficiary
promptly as issued. Such policies shall provide, by way of riders, endorsements
or otherwise, that the insurance provided thereby shall not be terminated,
reduced or otherwise limited regardless of any breach of the representations and
agreements set forth therein, and that no such policy shall be cancelled,
endorsed or amended to any extent unless the issuer thereof shall have first
given Beneficiary at least thirty (30) days’ prior written notice. If Grantor
fails to furnish such policies, Beneficiary, at its option, may procure such
insurance at Grantor’s expense. All renewal and substitute policies of insurance
shall be delivered to Beneficiary, premiums paid, at least ten (10) days before
termination of the insurance protection replaced by such renewal or substituted
policies. In case of loss, Beneficiary, at its option, shall be entitled to
receive and retain the proceeds of the insurance policies, applying the same
toward payment of the Indebtedness as Beneficiary shall see fit, or at
Beneficiary’s option, Beneficiary may pay the same over wholly or in part to
Grantor for the repair of said building or buildings or for the erection of a
new building or buildings in their place, or for any other purposes satisfactory
to Beneficiary, but Beneficiary shall not be obligated to see to the proper
application of any amount paid over to Grantor. If Beneficiary elects to allow
payment of all or part of such proceeds to Grantor, such payments shall be
disbursed on such terms and subject to such conditions as Beneficiary may
specify. Grantor agrees that regardless of whether any insurance proceeds
payable to it are sufficient to pay the costs of repair and restoration of the
Mortgaged Property, it shall promptly commence and carry out the repair,
replacement, restoration and rebuilding of any and all of the Mortgaged Property
damaged or destroyed by fire or other casualty so as to return same, to the
extent practicable, to its condition immediately prior to such damage to or
destruction thereof. Grantor shall not permit or carry on any activities within
or relating to the Mortgaged Property that are prohibited by the terms of any
insurance policy covering any part of the Mortgaged Property or which permit
cancellation of, or any increase in, the premium payable for any insurance
policy covering any part of the Mortgaged Property. In the event of a
foreclosure of this Deed of Trust, the purchaser of the Mortgaged Property shall
succeed to all of the rights of Grantor, including any right to unearned
premiums, in and to all policies of insurance assigned and delivered to
Beneficiary pursuant to the provisions of this Deed of Trust. Regardless of the
types or amounts of insurance required and approved by Beneficiary, Grantor
shall assign and deliver to, and do hereby assign to, Beneficiary all policies
of insurance that insure against any loss or damage to the Mortgaged Property,
as collateral and further security for the payment of the Indebtedness. Grantor
shall also obtain and maintain in force and effect such liability and other
insurance policies and protection as Beneficiary may from time to time specify.

5

--------------------------------------------------------------------------------




3. Taxes and Assessments. Grantor shall pay all taxes and assessments against
the Mortgaged Property, including, without limitation, all taxes in lieu of ad
valorem taxes, as the same become due and payable, unless such failure to pay is
the result of a legitimate contest of such tax levy or imposition by Grantor,
and such contest does not impair the security of Beneficiary under this Deed of
Trust. Grantor shall provide Beneficiary with copies of paid tax receipts or
other satisfactory evidence showing that all taxes and assessments against the
Mortgaged Property have been paid in full at least fifteen (15) days prior to
the date such taxes or other assessments are delinquent. At any time any law
shall be enacted imposing or authorizing the imposition of any tax upon this
Deed of Trust, or upon any rights, titles, liens, or security interests created
hereby, or any part thereof, Grantor shall immediately pay all such taxes.


4. Assignment of Condemnation Proceeds. Immediately upon their obtaining
knowledge of the institution or threatened institution of any proceeding for the
condemnation of the Mortgaged Property or any portion thereof, Grantor shall
notify Beneficiary of such fact. All judgments, decrees and awards or payment
for injury or damage to the Mortgaged Property, and all awards pursuant to
proceedings for condemnation thereof, including interest thereon, are hereby
assigned in their entirety to Beneficiary, who shall apply the same first to
reimbursement of all costs and expenses incurred by Beneficiary in connection
with such condemnation proceeding and the balance shall be applied to the
Indebtedness in such manner as it may elect; and Beneficiary is hereby
authorized, in the name of Grantor, to execute and deliver valid acquittances
for, and to appeal from, any such award, judgment or decree. If Beneficiary
elects to allow a portion of the proceeds of any condemnation proceeding to be
paid to Grantor for use in rebuilding, restoring or repairing the Mortgaged
Property, then the disbursement of such proceeds shall be on such terms and
subject to such conditions as Beneficiary may specify. Grantor shall promptly
notify Beneficiary of the institution or threatened institution of any
proceeding for the condemnation of any of the Mortgaged Property. Beneficiary
shall have the right to participate in any such condemnation proceeding.


5. Defense of Title. If, while this trust is in force, the title to the
Mortgaged Property, or any part thereof, shall be endangered or shall be
attacked directly or indirectly, Grantor hereby authorizes Beneficiary, at
Grantor’s expense, to take all necessary and proper steps for the defense of
said title, including the employment of counsel, the prosecution or defense of
litigation, and the compromise or discharge of claims made against said title.

6

--------------------------------------------------------------------------------




6. Costs and Expenses. All reasonable costs and expenses incurred in performing
and complying with Grantor’s covenants set forth herein shall be borne solely by
Grantor. If Grantor shall fail, refuse or neglect to make any payment or perform
any act required herein, then at any time thereafter, and without notice to or
demand upon Grantor and without waiving or releasing any other right, remedy or
recourse Beneficiary may have because of same, Beneficiary may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Grantor, and shall have the right to rent the Mortgaged Property
for such purpose and to take all such actions and expend such sums thereon and
with respect to the Mortgaged Property as it may deem necessary or appropriate.
Grantor shall pay or reimburse Beneficiary against any and all such expenses and
costs. To the extent not prohibited by applicable law, Grantor will pay all
costs and expenses and reimburse Beneficiary for any and all expenditures of
every character incurred or expended from time to time, regardless of whether or
not a default shall have occurred hereunder, in connection with Beneficiary’s
evaluating, monitoring, administering and protecting the Mortgaged Property, and
creating, perfecting and realizing upon Beneficiary’s security interest in and
liens on the Mortgaged Property, including, without limitation, all appraisal
fees, consulting fees, filing fees, taxes, brokerage fees and commissions, fees
incident to security interest, lien and other title searches and reports, escrow
fees, attorneys’ fees, legal expenses, court costs, auctioneer fees and
expenses, other fees and expenses incurred in connection with the liquidation or
sale of the Mortgaged Property and all other professional fees. Any amount to be
paid hereunder by Grantor to Beneficiary, to the extent not prohibited by
applicable law, shall be payable upon demand and shall bear interest from the
date of expenditure until paid at the lesser of (i) the rate of interest
provided in the Senior Note Indenture for past due installments of principal
and/or interest, or (ii) the maximum non-usurious rate of interest from time to
time permitted by applicable law (“Highest Lawful Rate”). To the extent that
Chapter 303 of the Texas Finance Code and/or Articles 1D.002 and 1D.003 of the
Texas Credit Title Code are applicable to the Indebtedness, the “weekly ceiling”
specified in such article is the applicable ceiling; provided that, if any
applicable law permits greater interest, the law permitting greater interest
shall apply. Grantor shall indemnify Beneficiary for any expenses incurred by
Beneficiary pursuant to this paragraph, and shall indemnify Beneficiary against
all losses, expenses, damage, claims and causes of action, incurred or accruing
by reason of any acts performed by Beneficiary pursuant to the provisions of
this paragraph. To the extent not prohibited by applicable law, the sum of all
such costs and expenses incurred by Beneficiary pursuant to this paragraph and
not reimbursed by Grantor shall be added to the Indebtedness and thereafter
shall form a part of the same; and it shall be secured by this Deed of Trust and
by subrogation to all of the rights of the person, corporation or body politic
receiving such payment.


7. Maintenance of Property; No Other Liens or Security Interests. Grantor shall
keep every part of the Mortgaged Property in first-class condition and
presenting a first-class appearance, make promptly all repairs, renewals and
replacements necessary to such end, prevent waste to any part of the Mortgaged
Property, and do promptly all else necessary to such end; and Grantor shall
discharge all claims for labor performed and material furnished therefor, and
shall not suffer any lien of mechanics or materialmen therefor to attach to any
part of the Mortgaged Property. Grantor shall guard every part of the Mortgaged
Property from removal, destruction and damage, and shall not do or suffer to be
done any act whereby the value of any part of the Mortgaged Property may be
lessened. No building or other property now or hereafter covered by the lien of
this Deed of Trust shall be removed, demolished or materially altered or
enlarged, nor shall any new building be constructed, without the prior written
consent of Beneficiary. Grantor shall not initiate, join in, or consent to any
change in any private restrictive covenants, zoning ordinances or other public
or private restrictions limiting or defining the uses that may be made of the
Mortgaged Property or any part thereof without the prior written consent of
Beneficiary. Beneficiary and its agents or representatives shall have access to
the Mortgaged Property at all reasonable times in order to inspect same and
verify Grantor’s compliance with their duties and obligations under this Deed of
Trust. Grantor shall not, without the prior written consent of Beneficiary,
grant, convey or otherwise create or permit to be created, any type of mortgage,
lien, security interest or other encumbrance on any of the Mortgaged Property,
regardless of whether the same shall be inferior and subordinate to the liens
and security interests of Beneficiary in and to the Mortgaged Property.

7

--------------------------------------------------------------------------------




8.  Restrictions on Transfer. Upon a sale or transfer (including a lease for a
term of longer than one year), without Beneficiary’s prior written consent, of
(i) all or any part of the Mortgaged Property, or any interest (beneficial or
otherwise) therein, or (ii) actual or beneficial interests in Grantor (if
Grantor is not a natural person but is a corporation, partnership, trust or
other legal entity), Beneficiary (pursuant to Paragraph 10 hereof), at
Beneficiary’s option, and without demand, presentment for payment, notice of
nonpayment, grace, protest, notice of protest, notice of intent to accelerate
the Indebtedness, notice of acceleration of the Indebtedness, or any other
notice, all of which are expressly waived by Grantor, may declare the entire
unpaid principal balance and accrued interest on the Indebtedness secured hereby
immediately due and payable, and Beneficiary may invoke any of its remedies
hereunder.


9. Grantor’s Successors in Interest. In the event the ownership of the Mortgaged
Property or any part thereof becomes vested in a person other than Grantor,
Beneficiary may, without notice to Grantor, deal with such successor or
successors in interest with reference to this Deed of Trust and to the
Indebtedness in the same manner as with Grantor, without in any way vitiating or
discharging Grantor’s liability hereunder or upon the Indebtedness or waiving
the provisions of Paragraph 8 hereof. No sale of the Mortgaged Property and no
forbearance on the part of Beneficiary, and no extension of the time for the
payment of the Indebtedness given by Beneficiary, shall operate to release,
discharge, modify, change or affect, either in whole or in part, any original
liability of Grantor, or the liability of the guarantors or sureties of Grantor,
or of any other party liable for the payment of the Indebtedness or any part
thereof.


10. Event of Default. An “Event of Default” shall have the meaning ascribed to
it in the Indenture. An Event of Default under the Indenture shall constitute an
event of default under this Deed of Trust.


11. Survival of Covenants and Liens. All of the covenants and agreements of
Grantor set forth herein shall survive the execution and delivery of this Deed
of Trust and shall continue in force until the Indebtedness is paid in full.
Accordingly, if Grantor shall perform faithfully each and all of the covenants
and agreements herein contained, and Obligor and Grantor have paid or otherwise
satisfied the Secured Obligations and the Indebtedness, then, and then only,
this conveyance shall become null and void and shall be released in due form,
upon Grantor’s written request and at Grantor’s expense; otherwise, it shall
remain in full force and effect. No release of this conveyance or the lien
thereof shall be valid unless executed by Beneficiary.

8

--------------------------------------------------------------------------------




12. Foreclosure and Sale. If an Event of Default occurs and such default
continues, Beneficiary may, at Beneficiary’s election and by or through Trustee
or otherwise, sell or offer for sale, in one or more sales, all or any part of
the Mortgaged Property, in such portions, order and parcels as Beneficiary may
determine, with or without having first taken possession of same, to the highest
bidder for cash (or credit on the indebtedness if Beneficiary is the highest
bidder) at public auction. Such sale shall be made at the courthouse door of the
County wherein the Mortgaged Property (or any of that portion thereof to be
sold) is located, on the first Tuesday of any month between the hours of 10:00
a.m. and 4:00 p.m. after giving legally adequate written notice of sale of that
portion of the Mortgaged Property to be sold, at least twenty-one (21)
consecutive days prior to the date of said sale:


a. by posting at the courthouse door of each county in which the Mortgaged
Property (or the portion thereof to be sold) is located, a written notice
designating the county in which the Mortgaged Property will be sold;


b. by filing in the office of the county clerk of each county in which the
Mortgaged Property (or the portion thereof to be sold) is located, a copy of the
notice posted under subparagraph (1); and


c. by serving written notice of the sale by certified mail on each debtor who,
according to the records of Beneficiary, is obligated to pay the Indebtedness,
such service to be complete and effective when the notice is deposited in the
United States mail, postage prepaid and addressed to the debtor at the debtor’s
last known address as shown by the records of Beneficiary.


9

--------------------------------------------------------------------------------


 
In the alternative, such notice and sale may be accomplished in such manner as
permitted or required by Title 5, 51.002 of the Texas Property Code relating to
the sale of real property under contract lien and/or by Chapter 9 of the Texas
Business and Commerce Code relating to the sale of collateral after default by a
debtor (as said title and chapter now exist or may be hereafter amended or
succeeded), or by any other present or subsequent articles or enactments
relating to same. In instances where the Mortgaged Property is located in states
other than Texas, such sales shall be made in accordance with the legal
requirements therefor for such state, including, to the extent there relevant,
the Uniform Commercial Code there in effect. Nothing contained in this Paragraph
12 shall be construed to limit in any way Trustee’s rights to sell the Mortgaged
Property by private sale if, and to the extent that, such private sale is
permitted under the laws of the state where the Mortgaged Property (or that
portion thereof to be sold) is located, or by public or private sale after entry
of a judgment by any court of competent jurisdiction ordering same. At any such
sale (i) whether made under the power herein contained, the aforesaid Title 5,
51.002 of the Texas Property Code, the Texas Business and Commerce Code, any
other legal requirement or by virtue of any judicial proceedings or any other
legal right, remedy or recourse, it shall not be necessary for Trustee to have
physically present, or to have constructive possession of, the Mortgaged
Property (Grantor hereby covenanting and agreeing to deliver to Trustee any
portion of the Mortgaged Property not actually or constructively possessed by
Trustee immediately upon demand by Trustee), and the title to and right of
possession of any such property shall pass to the purchaser thereof as
completely as if the same had been actually present and delivered to purchaser
at such sale, (ii) each instrument of conveyance executed by Trustee shall
contain a general warranty of title, binding upon Grantor, (iii) each and every
recital contained in any instrument of conveyance made by Trustee shall
conclusively establish the truth and accuracy of the matters recited therein,
including, without limitation, nonpayment of the Note (and/or other portion of
the Indebtedness with respect to which the sale has been conducted),
advertisement and conduct of such sale in the manner provided herein and
otherwise by law, and appointment of any successor Trustee hereunder, (iv) any
and all prerequisites to the validity thereof shall be conclusively presumed to
have been performed, (v) the receipt of Trustee or of such other party or
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers for his or their purchase money and no such purchaser or purchasers,
or his or their assigns or personal representatives, shall thereafter be
obligated to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or non-application thereof, (vi) to the
fullest extent permitted by law, Grantor shall be completely and irrevocably
divested of all of their right, title, interest, claim and demand whatsoever,
either at law or in equity, in and to the property sold, and such sale shall be
a perpetual bar both at law and in equity against Grantor, and against any and
all other persons claiming or to claim the property sold or any part thereof,
by, through or under Grantor and (vii) to the extent and under such
circumstances as are permitted by law, Beneficiary may be a purchaser at any
such sale. The Mortgaged Property may be sold in one or more parcels and in such
manner and order as Trustee, in his sole discretion, may elect, it being
expressly understood and agreed that the right of sale arising out of any Event
of Default shall not be exhausted by any one or more sales. The Trustee making
such sale shall receive the proceeds thereof and shall apply the same as
follows: (I) he shall pay the reasonable expense of executing this trust,
including a reasonable commission to himself; (ii) after paying such expenses,
he shall pay, so far as may be possible, the Indebtedness, discharging first the
portion of the Indebtedness arising under the covenants or agreements herein
contained; (iii) he shall pay the residue, if any, to Grantor, its respective
heirs, legal representatives, successors or assigns.
 
13. Substitute Trustee. If the herein named Trustee shall die or become
disqualified from acting in the execution of this trust, or shall fail or refuse
to execute the same when requested by Beneficiary so to do, or if, for any
reason, Beneficiary shall prefer to appoint a substitute trustee to act instead
of the herein named Trustee, Beneficiary shall have full power to appoint, at
any time by written instrument, a substitute trustee, and, if necessary, several
substitute trustees in succession, who shall succeed to all the estate, rights,
powers and duties of Trustee named herein, and no notice of such appointment
need to be given to Grantor or to any other person or filed for record in any
public office. Such appointment may be executed by any authorized agent of
Beneficiary; and if Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the board of directors or any
superior officer of the corporation. Grantor, severally, hereby ratifies and
confirms any and all acts that the Trustee, or his successor or successors in
this trust, shall lawfully do by virtue hereof.
 
10

--------------------------------------------------------------------------------


 
14. Purchaser’s Right to Disaffirm. The purchaser at any trustee’s or
foreclosure sale hereunder may disaffirm any easement granted, or rental or
lease contract made, in violation of any provision of this Deed of Trust, and
may take immediate possession of the Mortgaged Property free from, and despite
the terms of, such grant of easement and rental or lease contract.


15. Beneficiary as Purchaser. Beneficiary may bid and being the highest bidder
therefor, become the purchaser of any and all Mortgaged Property offered for
sale at any trustee’s or foreclosure sale hereunder and shall have the right to
credit the amount of the bid upon the amount of the Indebtedness owing to
Beneficiary, in lieu of cash payment.
 
16. Recovery of Unmatured Indebtedness. It is agreed that if an Event of Default
shall occur and such default continues, the Beneficiary shall have the option to
proceed with foreclosure in satisfaction of such default either through the
courts or by directing Trustee or his successors in trust to proceed as if under
a full foreclosure, conducting the sale as herein provided, and without
declaring the whole Indebtedness due, and provided that if a sale is made
because of an Event of Default hereunder, including an Event of Default, such
sale may be made subject to the unmatured part of the Indebtedness secured by
this Deed of Trust; and it is agreed that such sale, if so made, shall not in
any manner affect the unmatured portion of the Indebtedness, but as to such
unmatured portion of the Indebtedness, this Deed of Trust shall remain in full
force and effect just as though no sale had been made under the provisions of
this paragraph. It is further agreed that several sales may be made hereunder
without exhausting the right of sale for any unmatured portion of the
Indebtedness, it being the intention of the parties hereto to provide for a
foreclosure and sale of the security for any matured portion of the Indebtedness
without exhausting the power to foreclose and to sell the security for any other
portion of the Indebtedness whether matured at the time or subsequently
maturing. It is agreed that an assignee holding any installment or part of any
installment of the Indebtedness secured hereby shall have the same powers as are
hereby conferred on the holder of the Indebtedness to proceed with foreclosure
on a matured installment or installments, and also to request Trustee or
Trustee’s successors in trust to sell the Mortgaged Property or any part
thereof; but if an assignee forecloses or causes a sale to be made to satisfy
any installment, part of an installment, or installments, then the purchaser at
such foreclosure or sale shall be made subject to all of the terms and
provisions hereof with respect to the unmatured part of the Indebtedness secured
hereby owned by the then holder of such Indebtedness.


17. Rights of Beneficiary Upon Default. In the Event of Default, Beneficiary
may, at its option, enter upon and take exclusive possession of the Mortgaged
Property and thereafter manage, use, lease and otherwise operate same in such
manner and by and through such persons, objects or employees as it may deem
proper and necessary. Beneficiary shall be likewise entitled to possession of
all books and records of Grantor that relate to the Mortgaged Property. The
rights of Beneficiary under this paragraph may be enforced through an action for
forcible entry and detainer or any other means authorized by law. Any and all
rents or other issues or profits received by Beneficiary shall be accounted for
in the manner provided for in the opening provisions of this Deed of Trust.
Grantor hereby indemnifies and holds Beneficiary harmless from and against any
and all liability, loss, cost, damage or expense which Beneficiary may incur
under or by reason of this paragraph or for any action taken by Beneficiary
hereunder.
 
11

--------------------------------------------------------------------------------


 
18. Election to Discontinue Remedy. In the Beneficiary shall elect to invoke any
of the rights or remedies provided for herein, but shall thereafter determine to
withdraw or discontinue same for any reason, it shall have the unqualified right
to do so, whereupon all parties shall be automatically restored and returned to
their respective positions regarding the Indebtedness and this Deed of Trust as
shall have existed prior to the invocation of Beneficiary’s rights hereunder,
and the rights, powers and remedies of Beneficiary hereunder shall be and remain
in full force and effect.
 
19. Release or Renewal of Liens. Any part of the Mortgaged Property may be
released by Beneficiary without affecting the lien, security interest and rights
hereof against the remainder. The lien, security interest and rights hereby
granted shall not affect or be affected by any other security taken for the
Indebtedness or any part thereof. The taking of additional security, or the
extension or renewal of the Indebtedness or any part thereof, shall at no time
release or impair the lien, security interest and rights granted hereby, or
affect the liability of any endorser, guarantor or surety, or improve the right
of any junior lienholder; and this Deed of Trust, as well as any instrument
given to secure any renewal or extension of the Indebtedness, or any part
thereof, shall be and remain a first and prior lien and security interest on all
of the Mortgaged Property not expressly released, until the Indebtedness is
completely paid.


20. Waiver of Marshalling and Certain Rights. To the extent that Grantor may
lawfully do so, Grantor hereby expressly waives any right pertaining to the
marshalling of assets, the administration of estates of decedents, or other
matters to defeat, reduce or affect (a) the right of Beneficiary to sell all or
any part of the Mortgaged Property for the collection of the Indebtedness
(without any prior or different resort for collection), or (b) the right of
Beneficiary to the payment of the Indebtedness out of the proceeds of the sale
of all or any part of the Mortgaged Property in preference to every other person
and claimant.


21. Waivers. It is expressly agreed that (i) no waiver of any default on the
part of Grantor or breach of any of the provisions of this Deed of Trust shall
be considered a waiver of any other or subsequent default or breach, and no
delay or omission in exercising or enforcing the rights and powers herein
granted shall be construed as a waiver of such rights and powers, and likewise
no exercise or enforcement of any rights or powers hereunder shall be held to
exhaust such rights and powers, and every such right and power may be exercised
from time to time; (ii) any failure by Beneficiary to insist upon the strict
performance by Grantor of any of the terms and provisions herein shall not be
deemed to be a waiver of any of the terms and provisions herein, and
Beneficiary, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Grantor of any and all of the terms and
provisions of this Deed of Trust; (iii) neither Grantor nor any other person now
or hereafter obligated for the payment of the whole or any part of the
Indebtedness shall be relieved of such obligations by reason of the failure of
Beneficiary or Trustee to comply with any request of Grantor, or of any other
person so obligated, to take action to foreclose this Deed of Trust or otherwise
enforce any of the provisions of this Deed of Trust or of any obligations
secured by this Deed of Trust, or by reason of the release, regardless of
consideration, of the whole or any part of the security held for the
Indebtedness, or by reason of the subordination in whole or in part by
Beneficiary of the lien, security interest or rights evidenced hereby, or by
reason of any agreement or stipulation with any subsequent owner or owners of
the Mortgaged Property extending the time of payment or modifying the terms of
the Indebtedness or this Deed of Trust without first having obtained the consent
of Grantor or such other person, and, in the latter event, Grantor and all such
other persons shall continue to be liable to make such payments according to the
terms of any such agreement of extension or modification unless expressly
released and discharged in writing by Beneficiary; (iv) regardless of
consideration, and without the necessity for any notice to or consent by the
holder of any subordinate lien or security interest on the Mortgaged Property,
Beneficiary may release the obligation of anyone at any time liable for any of
the Indebtedness or any part of the security held for the Indebtedness and may
extend the time of payment or otherwise modify the terms of the Indebtedness
and/or this Deed of Trust without, as to the security or the remainder thereof,
in anywise impairing or affecting the lien or security interest of this Deed of
Trust or the priority of such lien or security interest, as security for the
payment of the Indebtedness as it may be so extended or modified over any
subordinate lien or security interest; (v) the holder of any subordinate lien or
security interest shall have no right, and shall not be granted the right, to
terminate any lease affecting the Mortgaged Property whether or not such lease
be subordinate to this Deed of Trust; and (vi) Beneficiary may resort for the
payment of the Indebtedness to any security therefor held by Beneficiary in such
order and manner as Beneficiary may elect.

12

--------------------------------------------------------------------------------




22. Terminable Tenancy Upon Foreclosure. In the event of a Trustee’s sale
hereunder, and, if at the time of such sale, Grantor, or any other party
occupies the Mortgaged Property so sold, each and all shall immediately become
the tenant of the purchaser at such sale, which tenancy shall be a tenancy from
day to day, terminable at the will of either tenant or landlord, at a reasonable
rental per day based upon the value of the portion of the Mortgaged Property so
occupied, such rental to be due and payable daily to the purchaser. An action of
forcible detainer and/or any other legal proceedings shall lie if the tenant
holds over after a demand in writing for possession of said property.


23. Application of Payments on Indebtedness. In the event any portion of the
Indebtedness is not, for any reason whatsoever, secured by this Deed of Trust on
the Mortgaged Property, the full amount of all payments made on the Indebtedness
shall first be applied to such unsecured portion of the Indebtedness until the
same has been fully paid.


24. Appointment of Receiver. It is agreed that Beneficiary, in any action to
foreclose, shall be entitled to the appointment of a receiver of the rents and
profits of the Mortgaged Property as a matter of right and without notice, with
power to collect the rents, issues and profits of the Mortgaged Property due and
coming due during the pendency of such foreclosure suit, without regard to the
value of the Mortgaged Property or the solvency of any person or person liable
for the payment of the Indebtedness involved in said suit. Grantor, for itself
and any subsequent owner or owners, hereby waives any and all defenses to the
application for a receiver as above provided, and hereby specifically consent to
such appointment without notice; but nothing herein contained is to be construed
to deprive Beneficiary of any other right, remedy or privilege it may now have
under the law to have a receiver appointed. The provision for the appointment of
a receiver of the rents and profits is made an express condition upon which the
loan evidenced by the Note is made.
 
13

--------------------------------------------------------------------------------


 
25. Subrogation. To the extent that proceeds of the Indebtedness are used to pay
any prior indebtedness secured by an outstanding lien, security interest, charge
or prior encumbrance against the Mortgaged Property, such proceeds have been
advanced by Beneficiary at Grantor’s request; and Beneficiary shall be
subrogated to any and all rights, powers, equities, liens and security interests
owned or granted by any owner or holder of such prior indebtedness, irrespective
of whether said security interests, liens charges or encumbrances are released
of record.
 
26. Hazardous Materials. With respect to “Hazardous Materials or Substances”
(defined below) in, on, under or about the Mortgaged Property:


a. Grantor shall [a] comply with any and all federal, state or local rule or
regulation pertaining to any substance or material currently identified to be
toxic or hazardous, including, but not limited to, asbestos, radon, pcb,
radioactive substance, methane, volatile hydrocarbons, industrial solvents or
any other material or substance which has in the past or could at any time in
the future cause or constitute a health, safety or environmental hazard to any
person or property (collectively hereinafter referred to as “Environmental
Laws”), [b] notify the Beneficiary promptly in the event of any defined spill,
discharge, uncontrolled loss, seepage or filtration of oil or petroleum or
chemical liquids or solids, liquid or gaseous products, or hazardous waste
(collectively hereinafter referred to as a “Spill”) upon the Mortgaged Property,
and [c] promptly forward to the Beneficiary a copy of any order, notice, permit,
application or any other communication or report in connection with any such
Spill or any other matter relating to the Environmental Laws as they may affect
the Mortgaged Property.


b. Grantor shall indemnify the Beneficiary and hold the Beneficiary harmless
from and against any loss, liability, damage or expense, including attorneys’
fees, suffered or incurred by the Beneficiary, whether as assignee pursuant to
the Assignment of Rents or as successor in interest in any way to the Grantor as
owner, lessor or lessee of the Mortgaged Property by virtue of foreclosure under
the Security Documents or acceptance of the Mortgaged Property in lieu of
foreclosure [a] under or on account of the Environmental Laws, including the
assertion of any lien thereunder; [b] with respect to any Spill or hazardous
substance affecting the Mortgaged Property, whether or not the same originates
or emanates from such Mortgaged Property or any contiguous real estate,
including any loss of value of such Mortgaged Property as a result of a Spill or
hazardous substance; and [c] with respect to any other matter affecting such
Mortgaged Property within the jurisdiction of any federal, state or municipal
official administering the Environmental Laws.
 
14

--------------------------------------------------------------------------------


 
c.  “Hazardous Materials and Substances” shall mean [a] any “hazardous waste” as
defined by the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section
6901 et seq.), as amended from time to time, and regulations promulgated
thereunder; [b] any “hazardous substance” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 “(42 U.S.C.
Section 9601 et seq.) (“CERCLA”), as amended from time to time, and regulations
promulgated thereunder; [c] asbestos; [d] polychlorinated biphenyls; [e]
underground storage tanks, whether empty, filled or partially filled with any
substance, [f] any substance the presence of which on the Mortgaged Property is
prohibited by any Environmental Laws; and [g] any other substance which by any
Environmental Laws requires special handling or notification of any federal,
state or local governmental entity in its collection, storage, treatment or
disposal.
 
27. Security Agreement.


a. Security Interest. This Deed of Trust shall be a security agreement between
Grantor, as the debtor, and Beneficiary as the secured party, covering the
Mortgaged Property constituting personal property or fixtures governed by the
Texas Uniform Commercial Code (the “Code”), and Grantor grants to Beneficiary a
security interest in such portion of the Mortgaged Property. In addition to
Beneficiary’s other rights hereunder, Beneficiary shall have all rights of a
secured party under the Code. Grantor shall execute and deliver to Beneficiary
all financing statements that may be required by Beneficiary to establish and
maintain the validity and priority of Beneficiary’s security interest, and
Grantor shall bear all costs thereof, including all state and county UCC record
searches reasonably required by Beneficiary. If Beneficiary should dispose of
any of the Mortgaged Property pursuant to the Code, ten (10) days’ written
notice by Beneficiary to Grantor shall be deemed to be reasonable notice;
provided, however, Beneficiary may dispose of such property in accordance with
the foreclosure procedures of this Deed of Trust in lieu of proceeding under the
Code. Beneficiary and Grantor agree that a carbon, photographic or other
reproduction of this Deed of Trust is sufficient as a financing statement.


b. Notice of Changes. Grantor shall give advance notice in writing to
Beneficiary of any proposed change in Grantor’s name, identity, or structure,
and shall execute and deliver to Beneficiary, prior to or concurrently with the
occurrence of any such change, all additional financing statements that
Beneficiary may require to establish and maintain the validity and priority of
Beneficiary’s security interest with respect to any of the Mortgaged Property
described or referred to herein.


c. Fixtures. Some of the items of the Mortgaged Property described herein are
goods that are or are to become fixtures related to the land described herein,
and it is intended that, as to those goods, this Deed of Trust shall be
effective as a financing statement filed as a fixture filing from the date of
its filing for record in the real estate records of the county in which the
Mortgaged Property is situated. Information concerning the security interest
created by this Deed of Trust may be obtained from Beneficiary, as secured
party, at the address of Beneficiary stated above. The mailing address of the
Grantor, as debtor, is as stated above.


28. Beneficiary’s Consent. In any instance hereunder where Beneficiary’s prior
approval or consent is required to be obtained by Grantor, or Beneficiary’s
judgment is required to be exercised as to any matter, the granting or denial of
such approval or consent and the exercise of such judgment shall be within the
sole discretion of Beneficiary, and Beneficiary shall not, for any reason and to
any extent, be required to grant such approval or consent or exercise such
judgment in any particular manner regardless of the reasonableness of either the
request or Beneficiary’s judgment.
 
15

--------------------------------------------------------------------------------


 
29. Notices. All notices, requests, demands, waivers and other communications
shall be deemed to have been received (a) if by personal delivery on the date
after such delivery, (b) if by certified mail, on the seventh business day after
the mailing thereof, except as otherwise set forth in Paragraph 12 above when
notice is effective upon deposit in the United States mail (c) if by next-day or
overnight mail or delivery, on the day delivered, (d) if by telecopy or
telegram, on the next day following the day on which such telecopy or telegram
was sent provided that a copy is also sent by certified or registered mail.
Notice given in any other manner shall be effective only if and when received at
the address of the addressee. For purposes of notice, the addresses of the
parties shall be as set forth in the opening recitals hereinabove; provided,
however, that either party shall have the right to change its address for notice
hereunder to any other location within the United States by the giving of thirty
(30) days’ notice to the other party in the manner set forth hereinabove.
 
30. Further Documentation. Grantor agrees that Grantor shall execute and deliver
such other and further documents and do and perform such other acts as may be
reasonably necessary and proper to carry out the intention of the parties as
herein expressed and to effect the purposes of this Deed of Trust and the loan
transaction referred to herein. Without limitation of the foregoing, Grantor
agrees to execute and deliver such documents as may be necessary to cause the
liens and security interests granted hereby to cover and apply to any property
placed in, on or about the Mortgaged Property in addition to, or as replacement
or substitute for any of the Mortgaged Property.


31. Binding on Successors. The covenants herein contained shall inure to the
benefit of Beneficiary and Trustee, their heirs, legal representatives,
successors and assigns, and shall be binding upon the respective heirs, legal
representatives, successors and assigns of Grantor, but nothing in this
paragraph shall constitute an authorization for Grantor to sell or in any way
dispose of the Mortgaged Property or any part thereof if otherwise prohibited by
any of the terms hereof.


32. Definitions. Wherever used in this Deed of Trust, unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
the words “Deed of Trust” shall mean “this Deed of Trust, Security Agreement and
Assignment of Rents and any supplement or supplements hereto”); the word
“Grantor” shall mean “Grantor, its respective heirs, legal representatives,
successors and assigns, and/or any subsequent owner or owners of the Mortgaged
Property”; the word “Beneficiary” shall mean “Beneficiary or any subsequent
lawful holder or holders of the Notes described in the Indenture or other
Indebtedness secured hereby”; the word “Notes” shall also mean any renewals,
extensions, rearrangements and enlargements thereof”; the word “person” shall
mean “an individual, corporation, trust, partnership or unincorporated
association”; and the pronouns of any gender shall include the other genders,
and either the singular or plural shall include the other.
 
16

--------------------------------------------------------------------------------


 
33. Oral Waiver. THIS WRITTEN DEED OF TRUST AND OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


34. Incorporation by Reference. The terms and conditions of the Indenture are
hereby incorporated by reference into this Deed of Trust. If a conflict exists
between the terms and conditions of the Indenture and the terms and conditions
of this Deed of Trust, the terms and conditions of the Indenture shall control.
 
EXECUTED this the 2nd day of January, 2008.




FORSTER TOOL & SUPPLY, INC., a Nevada corporation
       
By:
 
/s/ Fred Forster III
Name:
Fred Forster III
Title:
President

 
EXECUTED this the 2nd day of January, 2008 by the named Obligor to evidenced its
acknowledgment and consent to the above Deed of Trust.
 
FORSTER DRILLING CORPORATION, a Nevada corporation
       
By:
 
/s/ Fred Forster III
Name:
Fred Forster III
Title:
President


17

--------------------------------------------------------------------------------




ACKNOWLEDGMENT
 
STATE OF TEXAS
§
   
COUNTY OF ___________
§



This instrument was acknowledged before me on the ____ day of _____________,
2008, by ______________, __________________ of FORSTER TOOL & SUPPLY, INC., a
Nevada corporation.
 

 
Notary Public in and for the State of Texas



ACKNOWLEDGMENT
 
STATE OF TEXAS
§
   
COUNTY OF __________
§



This instrument was acknowledged before me on the ____ day of _____________,
2008, by ______________, __________________ of FORSTER DRILLING CORPORATION, a
Nevada corporation.



 
Notary Public in and for the State of Texas


18

--------------------------------------------------------------------------------


 